              Case 2:18-cr-00379-WHW Document 89 Filed 12/07/18 Page 1 of 1 PageID: 207


CiA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17)
I. CIR./DIST./ DIV. CODE                    2. PERSON REPRESENTED                                                                            VOUCHER NUMBER
  0312                                      GERMAINE H. KING
3. MAO. DKT./DEF. NUMBER                                4. DIST. DKT./DEF. NUMBER                               5. APPEALS DKT./DEF. NUMBER                          6. OTHER DKT. NUMBER
                                                         2:1 8-CR-0379-01
7. IN CASE/MATI’ER OF (Case Name,)       8. PAYMENT CATEGORY                                9. TYPE PERSON REPRESENTED                       10. REPRESENTATION TYPE
                                             Felony      ‘         LI Petty Offense              Adult Defendant          LI Appellant            (See Instructions,)
                                             Misdemeanor           LI Other                 LI Juvenile Defendant LI Appellee
  USA V KING   .                         LI  Appeal                                              Other
                                                                                                                                             CC
                                                                                            LI

It. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more than one oJJcnse, list (up tojive,) major s_tEnses charged, according to severity of oJfeivse.
  18:1349, 18-1344 & 2, 1 8-18:1341                                -   CONSPIRACTY TO COMMIT BANK AND MAIL FRAUD

 2.     ATTORNEY’S NAME (first           Name,   ML, Last Name, inc/ac/mg cup’ siiffie,l,                       13.      COURT ORDER

        AND MAILING ADDRESS                                                                                         LI   0   Appointing Counsel                      LI    C   Co-Counsel
                                                                                                                    LI F     Subs For Federal Defender                     R   Subs For Relained Attorney
 KENNETH W. KAYSER ESQ.                                                                                             0  P     Subs For Panel Attorney
                                                                                                                                                                     LI


                                                                                                                                                                           Y   Standby    Counsel

 P0 BOX 2087
 LIVINGSTON NJ 07039                                                                                            Prior Attorney’s
                                                                                                                    Appointment Dates:
                                                       /072’s           i           ‘3   .
                                                                                                                      Because the above-named person represented has testified under oath or has otherwise
        Telephone Number :                                  1                   —
                                                                                         ‘                      satisfied tlsis Court that he or she (I) is financially unable to employ counsel and (2) does
                                                                                                                not wish to waive counsel, and because te inte ts            us   ‘.su”fuire, t e attorney whose
t4. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per                                   instructions)




                                                                                                                                       Signature of Pres         Judge or By Order of the Court

                                                                                                                                    12/6/2018
                                                                                                                                    Date of Order                                     Nunc Pro Tune Date
                                                                                                                Repayment or partial    repayment ordered from     the   person represented for this service at time
                                                                                                                appointment.           LI   YES      LI    NO

                           CLAIM FOR SERVICES AND EXPENSES                                                                                                  FOR COURT USE ONLY
                                                                                                                              TOTAL           MATH/TECH.                  MATH/TECH.
                                                                                                                                                                                                 ADDITIONAL
         CATEGORIES (Attach itemization ofseri’ices          lilt/I   dates,)                                                AMOUNT            ADJUSTED                    ADJUSTED
                                                                                                   CLAIMED                                                                                         REVIEW
                                                                                                                             CLAIMED            HOURS                      AMOUNT
IS.      a. Arraignment and/or Ptea                                                                                                 0.00                                               0.00
         b. Bail and Detention Hearings                                                                                             0.00                                               0.00
         c. Motion Hearings                                                                                                         0.00                                               0.00
         d. Trial                                                                                                                   0.00                                               0.00
         e. Sentencing Hearings                                                                                                     0.00                                               0.00
         f Revocation Hearings                                                                                                      0.00                                               0.00
         tt Appeals Court                                                                                                           0.00                                               0.00
         h. Other ‘Specit( on additional sheets)                                                                                    0.00                                               000
         (RATE PER HOUR         =   S                          )       TOTALS:                               0.00                   0.00                    0.00                       0.00
16,      a. Interviews and Conferences                                                                                              0.00                                               0.00
      E b. Obtaining and reviewing records                                                                                          0.00                                               0.00
        c. Legal reseurch and brief svriting                                                                                        0.00                                               0.00
        d. Travel tilsie                                                                                                            0.00                                               0.00
         e. Investigative and other work t’Specifv on additional sheets)                                                            0.00                                               0.00
         (RATE PER HOUR         =   $                          )       TOTALS:                               0.00                   0.00                    0.00                       0.00
17.      Travel Expenses ‘/ocIgnig, parking, inca/i, un/cage, etc.)
18.      Other Expenses   (other i/ian expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED):                                                                                               0.00                                                0.00
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                                            20. APPOINTMENT TERMINATION DATE                             21. CASE DISPOSITION
                                                                                                                             IF OTHER THAN CASE COMPLETION
       FROM:                                                 TO:
22. CLAIM STATUS                        0 Final Payment                     0 Interim Payment Number                                                0 Supplemental Payment
       Have you previously applied to the Court for Compensation and/or reimbursement for this case? 0 YES 0 NO                If yes, were you paid?     0 YES        0 NO
       Other than from the Court, have you, or to your knowledge has anyone else, received payment (compeirsation or anyt/ung of ia/se) from any oIlier source in connection with this
       representation?  0  YES       0  NO           If yes, give details on additional sheets.


       I swear or affirm the truth or correctness of the abuve statements.
       Signature of Attorney                                                                                                                              Date

                                                                APPROVED FOR PAYMENT                                 —       COURT USE ONLY
23. IN COURT COMP.                        24. OUT OF COURT COMP.                         25. TRAVEL EXPENSES                 26. OTHER EXPENSES                      27. TOTAL AMT. APPR./CERT.
                                                                                                                                                                         $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                                         DATE                                    2$a. JUDGE CODE


29. IN COURT COMP.                        30, OUT Of COURT COMP.                         31. TRAVEL EXPENSES                 32. OTHER EXPENSES                      33. TOTAL AMT. APPROVED
                                                                                                                                                                         $0.00
34. SIGNATURE Of CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                                                DATE                                    34u. JUDGE CODE
    in excess oft/ic it at story threshold amount.
